UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 01-6824



In Re: ANDREW MARK HUDSON,

                                                          Petitioner.



                 On Petition for Writ of Mandamus.
                         (CA-99-12-5-HC-BO)


Submitted:   September 18, 2001            Decided:   October 9, 2001


Before WILKINSON, Chief Judge, and WILKINS and MOTZ, Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Andrew Mark Hudson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     In Hudson v. Hunt, 235 F.3d 892 (4th Cir. 2000), we remanded

the habeas corpus petition of Andrew Mark Hudson, 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 2001), to the district court for further

proceedings.     Hunt has now filed this petition for writ of man-

damus, complaining of unreasonable delay in the district court and

asking that we compel the district court to act.   Although we find

the delay is not unreasonable, we deny the petition without prej-

udice to Hunt’s right to refile if the district court does not act

expeditiously.    We deny Hudson’s motion for appointment of counsel

and his motion to compel.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                    PETITION DENIED




                                  2